USDC IN/ND case 1:20-cr-00009-DRL-SLC document 44 filed 08/25/20 page 1 of 1


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   FORT WAYNE DIVISION


 UNITED STATES OF AMERICA,

                          Plaintiff,

            v.                                                CAUSE NO. 1:20-cr-09 DRL-SLC

 COREY NESBITT-CAMPBELL,

                          Defendant.


                                                ORDER
        The court has reviewed the findings and recommendation of Magistrate Judge Susan Collins

filed August 10, 2020 (ECF 43). On August 10, 2020, Corey Nesbitt-Campbell pleaded guilty to counts

one and two of the three-count indictment—counts that charged him with possessing with the intent

to distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1) and possessing a firearm in

furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c). The time for filing objections

has passed, and the court now adopts the findings and recommendation in their entirety, including

the Magistrate Judge’s finding under the CARES Act. Subject to this court’s consideration of any plea

agreement pursuant to Federal Rule of Criminal Procedure 11(c), the plea of guilty to this offense as

charged in the indictment is hereby ACCEPTED, and the defendant is adjudged guilty of such

offenses.

        The court will set a sentencing schedule for this matter.

        SO ORDERED.
        August 25, 2020                                  s/ Damon R. Leichty
                                                         Judge, United States District Court
